ORDER
PER CURIAM.
Georgia Hammons and James Hammons appeal from the judgments of the trial *53court finding Georgia Hammons guilty on two charges of peace disturbance and one charge of destruction of private property in violation of St. Louis County ordinances for which she was fined $500.00, $200.00, and $150.00, and finding James Hammons guilty on one charge of destruction of private property in violation of a St. Louis County ordinance for which he was fined $100.00.
An extended opinion would serve no jurisprudential purpose. The judgments are affirmed. Rule 30.25(b).